Case 3:17-cr-00012-TJC-JBT Document 84-1 Filed 03/25/19 Page 1 of 31 PageID 353



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION

 UNITED STATES OF AMERICA

 V.                                              Case No: 3:17-cr-00012-TJC-JBT

 DAVID KAMPFE




              CHARACTER LETTERS FOR DAVID KAMPFE                  -   INDEX

 A.    FAMILY

       1.   Kathryn Kampfe Wife—




            Doctor of Physical Therapy at Outpatient Orthopedic Clinic

       2.   Eleen Monica Kampfe Mother  —




            Wellspring Health & Sports Performance; Chiropractic Assistant

       3.   David Kampfe, Sr.      —   Father
            KMS, Inc.

      4.    Christin Kampfe Sister-in-law
                               —




            Wellspring Health & Sports Performance

      5.    Marcus Alan Kampfe Brother —




            Wellspring Health & Sports Performance; Doctor

B.    FRIENDS

      6.    Lisa Ann Collins
            Attorney

      7.    Kristi Blanton Uhiand
            Volunteers at numerous non-profits

      8.    Samuel Uhland
            Student at Jacksonville University

      9.    Emily Uhland
            Nursing Student at Samford University
Case 3:17-cr-00012-TJC-JBT Document 84-1 Filed 03/25/19 Page 2 of 31 PageID 354



        10.   John Uhiand
              Student cit University of North Florida

        11.   Jill L. Moore
              Mortgage Originatorfor U.S. Bank

        12.   Jana Carter
              Owner of 63 Visual

        13.   Patrick Carter
              Owner of 63 Visual

        14.   Nicholas Tabassi
              Project Coordinatorfor Zimmer Biornet

        15.   Christian Dakhil
              Owner of a convenient store

        16.   Creighton Clingan
              Automobile Interior Repair Technician

        17.   Officer Paul E. Bounds
              Neptune  Beach Police Department

        18.   Heather McConville
              Owner of Smooth Moves, Inc.

86185




                                               2
     Case 3:17-cr-00012-TJC-JBT Document 84-1 Filed 03/25/19 Page 3 of 31 PageID 355



Subjece                    UniteSatpv. David Kampfe; MDF Case No: 3:17-cr-12-TJC-JBT Kathryn Kampfe letter


From: Kate wood <kat1504@comcast.net>
Date: March 24, 2019 at10:23:17 PM EDT
To: CSF@fallgatterlaw.com, david@dynamicfitness.com
Subject: Re: United Statesv. David Kampfe; MDF Case No: 3:17-cr-12-TJC-JBT Kathryn .Kampfe letter

       Honorable Timothy]. Corrigan
       District Court Judge

       Re: United States v. David Kampfe; MDF Case No: 3:17-cr-12-T]C-JBT

       Dear Judge Corrigan,

       My name is Kathryn Kampfe and I am the wife of David Kampfe. I currently work full-time as a Doctor of
       physical therapy.at an outpatient orthopedic clinic. I’ve known David since 2015. We met at a fitness
       competition and soon after begin dating. We were married May 27, 2018 and we’ve only been married
       about 10 months and I love this man with all my heart.

        I don’t even knowwhere to begin when it comes to talking about the type of man David is. What initially
        drew me to him was his genuine sense of caring and his passion in what he does. When you spend time
        with David you quickly learn that he is extremely passionate about his career. He personaiJy lives and
        breathes health, in all aspects. This carries over into his work. He wants to help people, not just get
        healthy, buttrulyçhange their lives. People that have spent time with David, or gone through his
        programs, and truly followed them have not only gained their health, but it has spilled over into other
      • aspects of their lives as well. Whether it be improving their job satisfaction, finding happiness in their
        relationship or simply improving their mindset on a day-to-day basis.

       I see how he chooses to live each day. He practices what he preaches. If he is telling someone to work
       out, to eat healthy, to get enough sleep, to drink enough water, and to embody a positive mindset he is
       also doing the same things himself. The fact that he lives the way he does makes him an incredible
       leader. He leads by example. People come to him asking for advice, not just on how to be healthier, but
       also as a mentorin other aspects of life. A typical day in David’s life is getting up at 4AM, working out
       5am to 7am, working with clients until noon, taking a short lunch break then returning to the gym for an
       afternoon of meetings, assessments and more training sessions. He often doesn’t get home until 730 or
       8 PM. He is an extremely hard worker, he is incredibly driven, and he cares about the success of his
       clients. This is what makes him so successful, because sometimes he cares more about their progress
       than they do. I know for a fact he has to schedule himself time to rest because his work is nonstop.

       He works with high school athletes, children with Autism, general weight loss clients and competitive
       physique athletes. He has sent 29 students to college on division 1 scholarships, he has documented
       over 10000 pounds of weight loss, he has helped a child with autism be able to catch a ball so he could
       play catch with his dad, and he has turned 11 people into professional physiqueathletes, including
       myself.

      You don’t become that successful in changing someone’s life by simply sending them a plan. You teach
      them how to change their mindset, you teach them how to embody health, you are with them during
      the ups and the downs of the process, and you coach them through all these aspects. This displays the
      incredible compassion, and further, the high level of expectation he has for those that he works with. He

                                                           1
Case 3:17-cr-00012-TJC-JBT Document 84-1 Filed 03/25/19 Page 4 of 31 PageID 356
 expects high results and this helps push people to be the best version of themselves. Sometimes it takes
 someone else to believe in you, before you can believe it yourself. David is that person.

 Another aspect I respect is that he lives very simple. One thing we never argue about is money. He does
 not spend money lavishly because he doesn’t feel the need for material items, because he knows those
 things are not important. The things that are important to him he will invest in, such as his relationships,
 his family and his friends.

 I remember he came home one day and told me that someone stole $200 out of his wallet from his desk
 drawer at the gym. He wasn’t mad that he lost money, he was upset that someone close to him took it.
 All David had to say about the event was, “if they simply asked me for the money, I would’ve given it to
 them.”

 You are more likely to see David lending a buddy $300 then you are see him spend $300 on a pair of
 sunglasses. He doesn’t need the newest one phone, the designer clothes or the newest vehicle. He does
 not value “stuffy’. I see him spend money on events with his family, investing in relationships, and
 investing in our future. He is constantly saving for the family that we plan to have. He cares about
 whether our children go to college and he values being able to provide financial stability for them.

 As his wife, he has made me a better person. He forces me to look in the mirror to see how I can better
 improve my mindset, the way I treat others in my life, and how I can be the best version of myself. He
 has enabled me to grow as a professional physique athlete, as a doctor of physical therapy and as a wife.

 This is a man whose goal is to start a family, be a stable provider, and be a productive member of
 society.

 When you ask David what he does fora living, it’s not a personal trainer, it’s not a health coach, it’s not
 a physique athlete. David truly changes people’s lives and I have seen this firsthand. This is someone you
 want free to do what he does because he’s only making the world a better place one individual at a
 time.

 Respectfully,
 Kathryn Kampfe PT, DPT, CIDN, FMT

 Sent from my iPhone




                                                      2
Case 3:17-cr-00012-TJC-JBT Document 84-1 Filed 03/25/19 Page 5 of 31 PageID 357




                                                        &      zzkcO




         #flZMaó6


                      421:   J%%




                                    &
 Case 3:17-cr-00012-TJC-JBT Document 84-1 Filed 03/25/19 Page 6 of 31 PageID 358




                                                                      G77/V




                                                    ‘?%
                             322% VY??ZY6f                          L/%%2
Pymfl2d           )rwr                                            DPW
           /77k9X/W ?                       ?2fk’9
.rW,!7 o7,c2r f2U/1%Y                                                 fq
Case 3:17-cr-00012-TJC-JBT Document 84-1 Filed 03/25/19 Page 7 of 31 PageID 359




p__s Qs_Z&         %ôMi




                                                            MV%Sa&S7




 AL
Case 3:17-cr-00012-TJC-JBT Document 84-1 Filed 03/25/19 Page 8 of 31 PageID 360



 March 20, 2019                                                               David B. Kampfe
                                                                              118 12th Avenue North
                                                                       Jacksonville Beach, FL 32250
 Honorable Timothy 3. Corrigan
 District Court Judge

         Re:    United States v. David Kampfe
                MDF Case No. 3:17-cr-12-TJC-JBT

 Dear Judge Corrigan,

         I am David B. Kampfe, Sr. writing on behalf of David Kampfe, Jr., my son. This is a
 difficult letter to write and I thank you for this opportunity and true consideration of the content.
 For over thirty years I owned and operated KM$, Inc., which is a community based brain injury
 rehabilitation program located in Portland, Oregon. Our program dealt with drug and alcohol
 issues as well as behavioral issues. The last twelve years I have been a consultant to the
 program.

        My wife, Eileen and I have been happily together for over 40 years. We have three sons,
 Marcus who is 39, Matthew who is 35 and David Jr. who is 29. David was always a good kid
 growing up. All three boys were very involved in sports and very athletic and I was active with
 our boy’s athletics throughout their childhood. 1 coached David 10 years in track, 4 years in
 soccer and 15 years in basketball. David attended college on a football scholarship at West
 Liberty University. David and his brothers were all raised in and around our rehab program.
 We were also involved with the Special Olympics and in the life of a gentleman, Carl, who has
 suffered from multiple sclerosis for over 25 years. Carl can do nothing for himself; David would
 spend significant time helping Carl with regular day to day activities that you and I take for
 granted.

            David is a good son, husband, brother, uncle, cousin and married Kate in the summer of
  2018. I love my son but was truly disappointed when I was made aware of this pending matter.
  We have a strong family bond with all of our children and we live close to David and Kate. We
  are actively together for dinners, birthdays and holidays, we are a close family. David’s mother
  and I are very active in our church and raised the boys to be good Christians with strong morals
  and values. We all work hard to raise our families and even though we make good decisions,
  one wrong decision can have devastating effects such as this case with David. Once you come to
  understand who David really is, you will realize that these actions David was involved in were
  completely out of character. It is ironic because David is a fitness trainer and a health and
  lifestyle coach at The Gym. He and his wife live a healthy lifestyle and encourage others to do
  the same. David has not been involved with drugs since 2013, outside of his work in this case for
Case 3:17-cr-00012-TJC-JBT Document 84-1 Filed 03/25/19 Page 9 of 31 PageID 361




 the DEA. I am proud of how David has conducted himself throughout this process. He has
 learned from this terrible mistake. I beg you to consider David’s future and his family in regard
 to his sentence. He is a good and honest man that loves his family, respects his health and helps
 others. David has cooperated with the Court and has moved forward constructively with his life.
 My hope and prayer is you will come to see and understand who David is as a whole person in
 your consideration in his sentence, and I humbly ask that you be lenient in your judgment of my
 son.



                                           Respectfully,



                                       David Edgar Kampfe
Case 3:17-cr-00012-TJC-JBT Document 84-1 Filed 03/25/19 Page 10 of 31 PageID 362




                                                                                 Christin Kampfe
                                                                              422 13th Ave North
                                                                  Jacksonville Beach, Fl 32250

 Honorable Timothy J. Corrigan
 District Court Judge

         Re: United States v. David Kampfe; MDF Case No; 3:17-cr-i 2-TJC-JBT

 Dear Judge Corrigan:

         My name is Christin Kampfe. I am married to Dr. Marcus Kampfe, who is David
 Kampfe’s oldest brother. Currently, I split my time between homeschooflng our five
 children, ranging in age from 14 to 9 years old, and working in my husband’s office,
 Wellspring Health & Sports Performance, Two years ago I worked as the director of a
 homeschool co-op with over 60 kids involved. I believe in hard work, honesty, and being
 a kind person. This Is what I believe David öxemplifies.
        My relationship to David Kampfe began over 20 years ago when I started dating
 his oldest brother, Dr. Marcus Kampfe. Beirg and only child, l loved spending time with
 Marcus’ brothers and went to Junior Olympk Track meets to watch David compete.
 Needless to say I spent a lot of time with David! When we got married, in 2001, David
 was only 12 years old. So basically I have watched him grow up. During that time will
 say that I have witnessed him make some good choices, as well a some poor choices,
 However, in the last 5 years I feel like he has matured and grown into a man that I not
 only love, but that admire and respect. At ore point in his life, I would have said that
 David had a temper. But the temper is gone now! He handles things with such wisdom
 and discernment. Often, he has talked me down when I was upset and rationally
 explained both sides of the situation to me. ,l have also witnessed hlm guide my children
 on the best way to deal with conflict amongst themselves and with others. David has
 become and gentle and changed man! A great deal of this I also attribute to his wife
 Kate. When David met Kate you could witness a change occurring. He became less
 self- centered, and more focused and driven to have a career and be the best version of
 himself. Our family had the pleasure of witnEssing Kate and David’s marriage last year
 in May. I believe they truly bring out the best in each other.




                                                                          I        I
Case 3:17-cr-00012-TJC-JBT Document 84-1 Filed 03/25/19 Page 11 of 31 PageID 363




       Your honor, I believe that my brotherIn.law got mixed up in a bad situation.
  However, that is not who he Is and does no represent the man he has become, This
 situation was a wake up call, It forced him t realize how fragile life can be and the
 importance of being a man of valor. Davidscharacter and love for others can bee seen
 in the work he does with Dynamic Fitness. He has literally changed hundreds, if not
 thousands, of lives through coaching them physically, mentally, and emotionally. David’s
 heart is bigger than the muscles that line that enormously, chiseled chest. This is a man
 that is changed and society would be lost wKhout. It is my prayer that you would see the
 changes in David and impose and lenient sentence on David and at most a sentence of
 probation. My brotherin-Iaw Is a man of noble character and I am proud to call him not
 only family, but my brother.




                                                               Respectfully,




                                                                  Christin G. Kampte
Case 3:17-cr-00012-TJC-JBT Document 84-1 Filed 03/25/19 Page 12 of 31 PageID 364

                                                I

                                                                          Dr. Marcus A. Kampfe
                                                                               422 13th Ave North
                                                                   Jacksonville Beach. Ft 32250
  Honorable Timothy J. Corrigan
  District Court Judge

         Re: United States v. David Kampfe; MDF Case No: 3:17cr12-TJC-JBT

  Dear Judge Corrigan:

          My name is Marcus Alan Kampfe and I am a Father of five children, four
  daughters and one son ages 15 to 9 years old this year. I have been married for
  eighteen years to my lovely bride Christin Kámpfe. I currently work as a Doctor of
  Chiropractic, specializing in Sports Medicine. I have owned my private practice for the
  last ten years. Over this ten year period I have been privileged to serve both the Univer
  sity of North Florida and Jacksonville University as part of their sports medicine team.
  Currently, I still work with North Florida and their athletic programs. During this period, I
  have also passed the test to join the Professional Golf Associations Medical Team. I
  have been sought after as an expert to teach for the Council of Extremity of Adjusting,
  where I also sit on their Board of Directorship. Other boards that I have served on
  include the local soccer club, JFCIArmada, where I was on the the finance committee
  and helped put together the Strategic Planning Committee for the club. The Caden
  Project, also known as Compassionate Hearts For Kids, a 501 fc)f3) is a non- profit
  organization after the heartbreak the parents endured with both of their boys. I was
  blessed to be able to serve on their board as well. Additionally, I am active with Coaches
  Honor who’s mission is to challenge, encourage and disciple coaches and leaders to
 follow Christ at home, school and in the workplace.
          David Kampfe is my youngest brother. We are ten years apart and born on the
 same day. I consider him one of the greatest birthday presents I have ever received. We
 have always had a very unique relationship especially with the age gap. David was
 eight years old when I moved out of the house and to Colorado for college, A lot
 changed for David over the years and he made the choice to make sacrifices, such by
 giving up his room to help our adopted grandfather who had MS and was a
 quadriplegic. David’s life really changed when he moved to Florida. David struggled
 especially at Fletcher. He was harassed and bullied because he was a little bit smaller
 than the other boys. One incident that I remember him sharing was when he was peed
 upon and constantly had to defend himself from the abuse of the upper class. David’s
 anger and frustration from the past has been tamed and been reversed into sage
 wisdom for my children. He offers them, as well as his peers and even myself, a new
 vantage point to look at scenarios they are faced with. He has taken an active role in his
 nieces and nephew life. David situation is a bad choice but does not reflect the man’s

710 North 3rd Street Jacksonville Beach, FL3250 Office 904.249.1551       Fax 904.249.1530



                                                                           I        1
Case 3:17-cr-00012-TJC-JBT Document 84-1 Filed 03/25/19 Page 13 of 31 PageID 365




 character that has been evident throughout his life. His ability to change his life has al
 (owed him the opportunity to assist and promote change in countless others. I am a
 testament to what he teaches through his company Dynamic Fitness. I have done his
 nutrition program, which has helped me to loose thirty-four pounds and keep it off by
 monitoring my nutrition. His impact far out reaches what you see before you. I am one
 of thousands who’s lives are continually and radically altered by the life of David. My
 prayer is you would see a man who has not only changed but took the obstacles in his
 life and used them to impact others and change the world one person at a time. He
 continues to do this on a daily basis, David has been living and following everything that
 has been asked of him over the years without grumbling and complaining, which has
 been yet another character trait 1 have grown to admire. Imposing a lenient sentence
 on David and at most a probation Is my prayer. lam humbled and proud to call David
 my brother and friend!

 Respectfully,



 DR. MARCUS A. KAMPFE
 Sports Medicine University of North Florida
 Board Certified Chiropractic Physician
 Certited Extremity Practitioner
 PGA Tour Provider




 710 North 3rd Street Jacksonville Beach, FL 32250 Office 904.249.1551   Fax 904.2491 530
Case 3:17-cr-00012-TJC-JBT Document 84-1 Filed 03/25/19 Page 14 of 31 PageID 366

                                         LISA A. LEE
                                          Attorney at Law
                                Practice Limited to Veterans Benefits
                                    14286-1 Beach Blvd. #194
                                       Jacksonville, FL 32250
                                (904) 223-1974, Fax (904) 551-0691
                                       om
                                       VeteransLegalHelp.com

     March 7, 2019

     Honorable Timothy J. Corrigan
     District Court Judge

     Re: United States v. David Kampfe; MDF Case No: 3:17-cr-12-TJC-JBT

     Dear Judge Corrigan:

     Allow me to introduce myself. My name is Lisa Ann Collins and I am an attorney
     here in Jacksonville. Please note that I still use the surname “Lee” in my
     professional career, my married name for over 16 years. My Florida Bar number is
     990-299. I have been in good standing with the bar since I was admitted back in
     1991. In my practice, I have been representing disabled American veterans since
     1999. I am a mother of 2 grown sons, one of which was trained by David a few
     years ago before he joined the United States Army.

     I have known David for approximately 7 years. At first, I considered him my
     athletic trainer. However, over the years, he became a very close friend of mine.
     When he got engaged to Kate, I offered and he accepted to have his engagement
     party at my house. Watching David and Kate get married last year was truly a
     highlIght seeing the love that they share and the love of their extended families for
     these 2 individuals.

     David is a kind and extremely caring individual. He goes out of his way to help
     not only me, but everyone that he comes into contact with. When Hurricane
     Mathew was approaching, David came over to my house and said “How can I
     help?” Knowing I am a single women and neither of my sons was in town at the
     time, he came over and completely strapped down building materials that had been
     left by contractors, my boat and my dock. He is the kind of person that will drop
     whatever he is doing to help out a friend in need. I have met his family and these
     are values that his entire family abide by. He truly cares about the people in his
     life and he shows these through acts of kindness on a daily basis.

     I am here to request that you impose a lenient sentence on David. I pray that he
     does not see any jail time as this would be a detriment to so many people that
     David affects positively on a daily basis. I honestly believe that sending David
Case 3:17-cr-00012-TJC-JBT Document 84-1 Filed 03/25/19 Page 15 of 31 PageID 367

                                         LISA A. LEE
                                          Attorney at Law
                                Practice Limited to Veterans Benefits
                                    14286-19 Beach Blvd. #194
                                       Jacksonville, FL 32250
                                (904) 223-1974, Fax (904) 551-0691
                                       Lee66 msn. corn
                                       VeteransLegalHelp.com

     away from Kate, his family and the numerous friends and clients that he has, will
     not serve to benefit society. He is generous to so many people and I request that at
     most you impose probation so that he can continue to be the man that can help
     people on a daily basis.

     If you wish to contact me regarding David, please feel free to contact me at the
     above number or on my personal cell phone: (904) 445-8632.

     Respectftilly submitted,


              /1
     Lisa A. Collins




                                                  2
Case 3:17-cr-00012-TJC-JBT Document 84-1 Filed 03/25/19 Page 16 of 31 PageID 368




                                                                                Kristi Blanton Uhland
                                                                42 Charter Circle, Nocatee, FL 32081
   Honorable Timothy J. Corrigan
   District Court Judge

           Re: United States v. David Kampfe; MDF Case No: 3:17-cr-12-TJC-JBT

   Dear Judge Corrigan:

   My name is Kristi Uhland, a native Floridian, a mother of three, a former client and current
   family friend of David Kampfe, Jr. I graduated Summa Cum Laude from Jacksonville University in
   1992 with a degree in Communications and have been a member of the Jacksonville business
   community for 25 years. After losing my husband to cancer when I was 42, I have since devoted
   much of my time and efforts to volunteer work in our city. I now work part-time for a non-profit
   and enjoy giving back to the community through various organizations such as the Gabriel
   House of Care on the Mayo Clinic campus. I am currently a member of the Board of Directors
   for Legacy Trust Family Wealth Offices in Ponte Vedra Beach.

   David began training our entire family in 2012, including my husband who was then battling
   cancer. Our three children spanned middle and high school, and he tailored training programs
   to help each meet different goals. When my husband lost his battle to cancer, David was a pillar
   of support to us all. My children respected him professionally and enjoyed him as a friend. I
   trusted him as a mentor to provide wise counsel and guidance in the absence of their father.

   Two of my children were on a path to becoming collegiate golfers and David went the extra
   mile in supporting them by attending golf tournaments and participating in their NCAA Division
   1 signing ceremonies. Even though they now have trainers through their college programs,
   David has remained a friend and resource for them, and my children all attended David’s
   engagement party and wedding this past year. The bonds of friendship, respect, and loyalty go
   far beyond the gym walls.

   David allowed my youngest son John to spend extra time with him at the gym when his older
   siblings were at golf practice. The time and attention David invested in John undoubtedly
   helped shape his character. I will never forget, nor fail to appreciate, David kindly and gently
   challenging John to speak respectfully to me and not argue with me. Wow, how I appreciated
   that assistance with raising a teenager as a widow!?

   David helped me prepare for my first Boston marathon, which meant I had to run a qualifying
   time. With his training and encouragement, I achieved that goal on my first attempt, running a
   marathon in 3 hours and 42 minutes. I have since run the Boston marathon twice, requalifying
   each time. David believed in me when I was afraid to tell others of my goal in case I failed.
   David was the first person I told I had qualified. David has shown consistent friendship and
   support even though I have not made it inside the gym in far too long!
Case 3:17-cr-00012-TJC-JBT Document 84-1 Filed 03/25/19 Page 17 of 31 PageID 369




   David is a wonderful, contributing member of society here in Duval County. He positively
   impacts individuals in ways far beyond fitness and physical strength. His giving and caring
   nature is a rare gift in this predominantly self-centered society. It is my strongest desire that
   you grant leniency to David to the greatest extent possible.

   With sincere gratitude,




   Kristi Uhland
Case 3:17-cr-00012-TJC-JBT Document 84-1 Filed 03/25/19 Page 18 of 31 PageID 370



                                                               Samuel Uhiand

                                               $787 Southside Blvd, Jacksonville, FL 32256

 Honorable Timothy J. Corrigan

 District Court Judge



        Re:     United States v. David Kampfe; MDF Case No: 3:17-cr-12-TJC-JBT



 Dear Judge Corrigan:

        Jam a friend of David Kampfe and his family. lam finishing up my bachelor’s degree at

 Jacksonville University this semester where I will graduate with a double major in Accounting

 and Finance. I also play Division I Golf for the Men’s Golf Team at JU. I plan to continue my

 education into Seminary College at Gordon-Conwell Theological Institute where I will pursue a

 Master’s of Divinity.


        I have known David for about 7 years now. We first met when he began training my

 siblings and I while my Dad was undergoing his first rounds of chemotherapy and radiation for

 esophageal cancer. David was our personal trainer, but he also was a friend and an encourager to

 me. He was the first person to ever show me that hard work and dieting correctly could not only

 improve my golf game, but could help me feel better in general. He always pushed me to reach

 my potential and to never settle, but he never made me feel like I was weak. This began a

 friendship that has lasted to this day. I had the pleasure to attend his wedding this past May and it

 was ajoy to have him at mine this past July. We have walked through life together: the ups and

 downs, marriages and deaths. He has always been there for me and I would not be the man I am

 today without him.
Case 3:17-cr-00012-TJC-JBT Document 84-1 Filed 03/25/19 Page 19 of 31 PageID 371



                       I know that you do not know me, Honorable Judge, but I hope you can understand that it

  makes no sense whatsoever that David would ever do anything to harm a person, especially

 regarding their health. David is so passionate about helping others to reach their goals and better

 themselves, and I know that he would never do anything to potentially harm a person’s health

 like supplying them with illegal drugs. David is one of the most genuine and generous people I

 know. His heart is truly to help others, and I can only hope that you would see that it is far better

 for a person like David to be a contributing member of our society rather than locked away in

 prison for something that he would never do.


                       Thank you for giving me the privilege to speak to you on behalf of my friend.


 Respectfully,


 Samuel Uhiand



      /            /                                                 1/
  I                /                                               1’7
               /                                                  / //
                         <7
                          /17                ///        //
              //         /7! /                      ‘I’      ‘/
                        / / /     I      /         I’
          /
                           /      (_//
                                                                  /1
Case 3:17-cr-00012-TJC-JBT Document 84-1 Filed 03/25/19 Page 20 of 31 PageID 372




                                                                                        Emily Uhiand
                                                                 42 Charter Circle, Nocatee, FL 32081
   Honorable Timothy J. Corrigan
   District Court Judge

           Re: United States v. David Kampfe; MDF Case No: 3:17-cr-12-TJC-JBT

   Dear Judge Corrigan:

           My name is Emily Uhiand, I am a senior nursing student at Samford University in
   Birmingham, Alabama. I play NCAA Dl golf on the women’s team. I will be returning home to
   Jacksonville to take the NCLEX and find a position as a registered nurse this May (2019).
           I have known David for eight years. Through middle and high school David trained
   myself and my entire family. David quickly became more than just a trainer, he became family.
   He helped us walk through many hardships. During high school my eldest brother and father
   both passed away within six months of each other, during that time that David supported us and
   grieved with us. He allowed us to continue training with him for a lower rate than what he
   usually charged so we could continue, always made himself available for us, and most
   importantly invested time into each of our lives. He helped us reach our goals and dreams of
   receiving full scholarships and playing Division I athletics.
           David has always gone above and beyond any trainer. He has come out many times to
   support my brothers and I in our tournaments and games, spoken for my college signing day, and
   gathered with us over holidays and life events. I know without a doubt that God put David into
   my life and the lives of my family members. David helped us grow in so many areas in and out
   of the gym. I know that because of David and his investment into my life I was able to receive a
   full scholarship to an amazing school.
           David Kampfe is one of the kindest, most intentional, and thoughtful persons in my life. I
   know that he has had this same impact on many people. He is compassionate, smart, selfless,
   giving, caring, patient, hardworking, and thoughtful. David has shown abundant amounts of
   grace and kindness to myself and family, I hope that now he will be able to receive grace in kind.
   Judge Corrigan, thank you for taking the time to read this letter, I hope it paints even the smallest
   picture of the wonderful man who is David Kampfe.

   Respectfully,




  Emily Morgan Uhiand
Case 3:17-cr-00012-TJC-JBT Document 84-1 Filed 03/25/19 Page 21 of 31 PageID 373




                                                                                          John Uhland

                                                              42 Charter Cir, Ponte Vedra, FL 32081

   Honorable Timothy J. Corrigan

   District Court Judge

          Re:     United States vs David Kampfe; MDF Case No: 3:17-cr-12-TJC-JBT

   Dear Jttdge Corrigan:

          My name is John Walker Uhland. I am 18 years old, graduating from high school, and am

   going to be attending the University of North Florida this summer, seeking a degree in

   Construction Management. I played four years of varsity football, three years of varsity

   basketball, two years of varsity baseball, and I am currently competing as a thrower in track and

   field. I have been involved in the youth group worship team as well as the regular Sunday

   morning worship team at my church that I have been attending for the last eight years. I

   participated in Youth Quake Live student ministry as an actor for three years.

          I have known David since I was twelve years old. I began working out with him shortly

   before my half-brother died. As a home-schooler at the time, I spent all of my free time with

   David at his gym. I began to grow in strength and confidence due to David’s influence in my life.

   About a year after I started working out with David, my father passed away from esophageal

   cancer. I would spend hours upon hours in the gym with David just working out and helping

   clean up the gym. David had become like a big brother to me. He taught me so much about

   physical training and how to properly build strength while taking care of my health.

          David not only helped me grow in my physical strength but also my mental strength.

   David taught me how to persevere through hard times because it was my duty to stay strong for

   my family. David became such a large influence in my life, that in later years I always would
Case 3:17-cr-00012-TJC-JBT Document 84-1 Filed 03/25/19 Page 22 of 31 PageID 374




   push myself in the weight room to become the strongest and best player on the field so I could

   make him proud. He put that desire to be the best in my heart because he showed me that I was

   capable of being the best. I became a captain of my school’s varsity football team as a Junior.

   Any milestone I reached in sports I would show to David so he could see how much I was

   progressing.

          David has an amazing heart that wants to help everyone he meets. He would give you the

   shirt off his back if you asked for it. David is one of the most caring, compassionate, and

   personable people I have ever met.



   Respectfully,




   John b’htana(
   John Walker Uhland
Case 3:17-cr-00012-TJC-JBT Document 84-1 Filed 03/25/19 Page 23 of 31 PageID 375



                                                                                     Emily Uhiand
                                                                42 Charter Circle Nocatee, Fl 32081
 Honorable Timothy J. Corrigan
 District Court Judge

         Re: United States v. David Kampfe; MDF Case No: 3:17-cr-l2-TJC-JBT

 Dear Judge Corrigan:

         My name is Emily Uhland, I am a senior nursing student at Samford University. I play
 NCAA Dl golf on the women’s team. I will be returning home to Jacksonville to take the
 NCLEX and find a position as a registered nurse this upcoming May. I have known David for
 eight years. Through middle and high school David trained myself and my entire family. David
 quickly became more than just a trainer, he became family. He helped us walk through many
 hardships. During high school my eldest brother and father both passed away within six months
 of each other, during that time that David supported us and grieved with us. He allowed us to
 continue training with him for a lower rate than what he usually charged so we could continue,
 always made himself available for us, and most importantly invested time into each of our lives.
 He helping us reach our goals and dreams of receiving full scholarships and playing Dl athletics
   David has always gone above and beyond any trainer. He has come out many times to support
 my brothers and I in our tournaments and games, spoken for my college signing day, and
 gathered with us over holidays and life events. I know without a doubt that God put David into
 my life and the lives of my family members. David helped us grow in so many areas in and out
 of the gym. I know that because of David and his investment into my life I was able to receive a
 full scholarship to an amazing school. David Kamfe is one of the kindest, most intentional, and
 thoughtful persons in my life. I know that he has had this same impact on many people. He is
 compassionate, smart, selfless, giving, caring, patient, hard working, and thoughtful. David has
 shown abundant amounts of grace and kindness to myself and family, I hope that now he will be
 able to receive grace in kind.
 Judge Corrigan, thank you for taking the time to read this letter, I hope it paints even the smallest
 picture of the wonderful man that David Kamfe is.
 Respectfully, Emily Morgan Uhland
Case 3:17-cr-00012-TJC-JBT Document 84-1 Filed 03/25/19 Page 24 of 31 PageID 376



 To Whom it May Concern:



 My name is Jill Moore. I work as a mortgage originator for US Bank and was with TIAA Bank for 20 years
 prior to joining US Bank.

 I have known David Kampfe for 3 years.

 David is my personal trainer at The Gym on Beach and San Pablo.

 He also lives across the street from my husband and I in Jacksonville Beach, FL.

 Since the day I first had a meeting with David he made me feel important and truly listened to me in
 regard to my training needs. I did not feel intimidated or nervous by his success with training others to
 be pro body builders

 Over the years he has taught me the essentials of taking care of my body through nutrition and working
 out.

 If at any point I felt intimated by the work out he would gently lead me through the exercise until I felt
 comfortable.

 David has taught me how to love myself by investing in me. He is extremely knowledgeable in his field
 and goes above and beyond each time we are together. He takes the time to answer my many
 questions and gives me educated and honest responses.

 There has not been a day that has gone by that David has not been punctual and on point when he is
 training me.

 David is my trainer and also has become a very good friend to me and my husband. We have enjoyed
 time at their home having dinner and enjoying the company of him and his wife.

 David is extremely passionate in every aspect of his life. He gives of his heart and soul each and every
 day.

 I am blessed beyond words to have David in my life. He has made a huge impact on my life which gives
 me the grace and the strength to be successful in my work life and my home life.

 Sincerely,

 Jill L. Moore

 904-233-7717
Case 3:17-cr-00012-TJC-JBT Document 84-1 Filed 03/25/19 Page 25 of 31 PageID 377




 Jana Carter
 732 Camellia Terrace Drive Neptune Beach, FL 32266
 f904)-327-5757
 March 25th 2019

 Honorable Timothy J. Corrigan
 District Court Judge

         Re: United States v. David Kampfe; MDF Case No:3;17-cr-12-TJC-JTB

 Dear Judge Corrigan,

 My name is Jana Carter. My husband Patrick Carter and I are self-employed. We have a small
 visual design studio named 63 Visual in Jacksonville Beach, FL. I have known David Kampfe for
 two years. David have impacted my family more than anyone ever has. He has shown us the
 way to live healthy lifestyles and be the best version of ourselves.
 I met David in the gym two years ago and he has held my hand and had my back ever since. My
 children look up to him because they see the example he sets for everyone. They can see his
 kind heart and loving spirit. They see him training young athletes to achieve their goals of a
 college scholarship. They see him training clients with Autism, teaching them the correct way to
 take care of their body. I don’t have to explain to my children what kind of man David is, they
 can see with their own eyes, and listen to the words he says to know that he is a man with a
 heart of gold.
 David lives, breaths, sweats, and bleeds passion for helping people. It is what brings him the
 most joy, anyone who knows him can see that. He is a man of strong integrity and dedication to
 his friends, family and clients. He would take the shirt off his back so someone didn’t have to sit
 on the ground.
 David has personally shown me the way to have more self-confidence and to feel comfortable
 in my own skin. He is currently training me to compete in my first body building competition. It
 is something I never thought I would do, but with all of his support and guidance, he is showing
 me the way. He has taught me that if you have the right mindset, you can achieve any goal you
 set your heart and mind to.
 Over the past two years, David and his wife Kate have become family to us. They are the most
 uplifting, supportive, hardworking, loving, selfless, giving, and caring people I know. I feel
 blessed to have them in my life. David has changed my family and friends lives. We are forever
 grateful for his kindness.
 Thank you for taking the time to read this letter. I hope it sheds some light on how much David
 means to so many people, and the character of this amazing man.

 Respectfully,

 Jana Carter
   Case 3:17-cr-00012-TJC-JBT Document 84-1 Filed 03/25/19 Page 26 of 31 PageID 378



          Patrick Carter
         732 Camellia Terrac
                             e Drive, Neptune Be
         (904 626-4645                           ach, FL 32266
         March 25th, 2019

        Honorable Timothy
                             J. Corrigan
        District Court Judge

                   Re: United States v.
                                            David Kampfe; MDF
                                                                      Case No:3;17-cr-12-
                                                                                              TJC-JTB
           My name is Patrick
                                  Carter. I am the busi
          Jacksonville Beach,                               ness owner of 63 V
                                  Florida. I am a lifelon                           isual a graphic desig
          graduating from Dun                               g member of the Ja                                  n studio in
                                   can U. Fletcher High                              cksonville Beaches
                                                              School and the Uni                                community
                                                                                      versity of North Fl
         I have known David                                                                                    orida.
                                 for more than 2 ye
        health and fitness. He                            ars. I met David whi
                                    has changed my life                           le on a journey to
        lifestyle through nu                                  for the better, teac                         improve my overall
                                trition and fitness.                                  hing me how to live
                                                                                                                  a healthy
       Over the time I have
                                  known David he ha
       business owner, an                                 s selflessly helped
                               d person overall. M                               me learn how to be
       using his expertise                              e  being an amateur                                  a better athlete,
                               to help me correctly                              in the gym, he has
       my shoulder last ye                                pursue this healthie                            sp  ent a lot of time
                               ar by using improp                                 r lifestyle. Unfortuna
      insisted on providin                            er form. Even though                                     tely I injured
                               g me with multiple                                  athletic training is
      insure I didn’t injure                            complimentary tra                                  his livelihood, he
                                myself again by us                           ining sessions durin
     physical therapy, an                              ing poor form. Add                              g    my recovery to
                               d brother Marcus,                              itionally, his wife K
     the best medical ca                              a chiropractor welco                             ate, a doctor of
                              re possible in order                              med me into their
                                                       to achieve a full reco                            family to give me
                                                                                 very, which I have
     David is one of the                                                                                .
                             most driven and pa
    company, family, fri                             ssionate individuals
                              ends, and life as a                             I have ever met whe
    for others and insp                              w hole. He is constant                               n it comes to his
                           ire the people arou                                 ly going out of his
   living an admirable                              nd him. Aside from                                 w   ay to do things
                            lifestyle for himself,                          him being a profes
   legitimate in the re                               his training company                          sional athlete and
                           gion, and is widely                                    is in my opinion the
   and trustworthy an                               considered to be by                                       most
                           d always does wha                                others as well. Dav
                                                   t he says he will to                              id   is  very honest
                                                                           be a pillar for his pe
   David is one of the                                                                              er s   an  d clients.
                           most talented indivi
  sharing the healthy                                duals I know in his
                           lifestyle that he love                          craft and he is pass
  me more about nutri                                s with others. For                             ionate about
                             tion and fitness than                         myself at 37 years
  importantly have be                                   I have ever learned                        old, he has taught
                           en a great friend to                                 in my entire life, an
                                                     me and my family.                                    d more
 Thank you for taking
                            the time to heat w
 short letter, there                                hat I have to say ab
                        is really no way to                                out my friend David
please understand                              ex  pr ess the regard I hold                           Kampfe. In this
                         that this is a great fa                                for the character of
in the highest of es                              mily man that is liv                                      David, but
                        teem with his family                              ing a noble life on
has encountered.                                 ,  friends, clients, colle                 —
                                                                                                   e  th  at   holds him
                                                                             agues, and anyone
                                                                                                       who’s life he
Case 3:17-cr-00012-TJC-JBT Document 84-1 Filed 03/25/19 Page 27 of 31 PageID 379




  Honorable Timothy J. Corrigan

  RE; United States v. David Kampfe

  MDF Case No: 3:17-cr-12TJC-JBT


  Dear Judge Corrigan,



  Hi, my name is Nicholas Tabassi and I work for Zimmer Biomet as the Project Coordinator for the TM]
  product line.

  I have known David Kampfe for 6 years know and I do not have the words to describe this man. I had
  the pleasure of meeting David when I moved to Jacksonville from St. Augustine in 2013, At this time, I
  understood where was in my life was because of my decisions and the resulting actions from those
  young foolish decisions. I saw where my life was going and I was doing everything I could in order to
  change my circumstances, where I came to fully understand the phrase “stuck between a rock and a
  hard place.” I had a goal in mind of where I wanted my life to go, but no way of getting me there. Enter
  David Kampfe. While there is no blue print for success, David showed me the blue print to trust myself.
  This blue print was built on hard work, knowing yourself and envisioning with every ounce of fiber in
  your body that you will get to a better plate.


 While you are reading this, I know you are expecting to read how he is a wonderful person with
 countless great characteristics; I want to tell you that this man is a pain in my butt. A pain in my butt
 when I want to give up, a pain in my butt when I do not want to eat healthy, a pain in my butt when I
 want to give less than my all, and the biggest pain in my butt that I am lucky enough to call my friend. I
 am thankful that he has never given up on me and been there for me through every turn. They say to
 become a better person, you must kill the old you in order to become the new you and in these last 6
 years, I would not want anyone else there fighting through it all with me.

 While I hope you have read this in its entirety, I will leave you with words from the Irish poet, Oscar
 Wilde, “The only difference between the saint and the sinner is that every saint has a past and every
 sinner has a future,” I believe there are no more powerful words to describe a moment like this.




 Respectfully,




 Nicholas Tabassi
         25th
 March          2019
     Case 3:17-cr-00012-TJC-JBT Document 84-1 Filed 03/25/19 Page 28 of 31 PageID 380



                            David Kmpfe


   -Original Message-
From: chris dakhil <chrisdakhil18@gmail.com>
Sent: Monday, March 25, 2019 10:21 AM
To: Curtis Fallgatter <CSF@fallgatterlaw.com>
Subject: David Kampfe

My name is Christian Dakhil and I own a convenient store and I been known David Kampfe for 6 month David is very
thoughtful and loving and generous person, I contacted him 6 months ago seeking help to compete in bodybuilding and
I’m 23 years old guy any other trainer I talked to wanted to get my money but Daivd was straight andhonest with me
from the beginning and told me that the process needs time instead of charging me a lot of money and I train with him
every morning a lot of ppl come asking for free advice from him and he answers and help all of them David Kampfe is
very respectful and man of his word to me he’s someone I look up to he’s like a big brother and a mentor and couch I
hope I can be like him one day and help and touch peoples life like he does Thank you for taking time to read this letter

Sent from my iPhone




                                                            1
     Case 3:17-cr-00012-TJC-JBT Document 84-1 Filed 03/25/19 Page 29 of 31 PageID 381


Subject:                   David Kampfe


From: Clay <clay474@gmail.com>
Date: March 25, 2019 at 1:02:54 PM EDT
To: CSF@fallgatterlaw.com
Cc: dfheatcgmail.com
Subject: David Kampfe


       Honorable Timothy J. Corrigan
       District Court Judge

       Re: United States v. David Kampfe; MDF Case No: 3:17-cr-12-TJC-JBT

       Dear Judge Corrigan:

          My name is Creighton (Clay) Clingan. I work as an automobile interior repair technician. I also am an
        IFBB pro men’s physique competitor. I’ve known David Kampfe for approximately 2 1/2years and know
       of him for over 4 years through a mutual friend. I met David in person after I started training at the Gym
       Jax where he works as a trainer. I had only been training there for a few days when David approached
       me and asked me to come workout with him. He had told me later that he invited me to train with him
       because he had seen my work ethic and thought he could help me advance in the sport of bodybuilding.
       I was currently under the guidance of another coach at the time, but didn’t hesitate to accept David’s
       invitation because I knew of David’s reputation in the industry. From that day forward it was the
       beginning of a life long friendship that David and I had developed. We’ve trained almost everyday
       together since that day. What I have witnessed over the last few years of our friendship is someone that
       will do any thing to help others succeed in fitness and in life. I’ve watched him help hundreds of people
       loose weight and change their lives for the better. His knowledge of the fitness industry goes deeper
       than anyone I’ve met before and he unselfishly shares it with others not just for a paycheck, but for the
       simple fact that he enjoys helping others. As I mentioned before, that I spend hours with David on a
       daily basis and clearly can see he is a genuine, honest, hardworking working person. I’ve watched him
       purchase his first home, remodel that home, marry his soul mate, and compete and train for several
       bodybuilding shows, work 50 to 60 hours a week building a successful business all while coaching
       mentoring hundred of people, including myself. I’ve never told David this, but I truly look at him as my
       younger, older brother. I say that because, he is a lot younger than me, but the level of maturity,
       integrity and honesty he possesses is usual only expressed by individuals muncher older than him. He
       has helped me personally through rough times in my marriage has been there for me on countless
       occasions when I needed some wise words to get me through whatever I was going through. He has
       taught me how to apply his knowledge of fitness and disciplines required in the bodybuilding industry to
       my everyday day life, which has in turn helped me to be a better husband, father, and provider. I will
       close with this statement. I am forever indebted to David for all he has done for me and I hope that this
       letter will help you Judge Corrigan to better understand what kind of individual David Kampfe is. In my
       opinion David couldn’t be a better representation of good, kind hearted, loving and productive member
       of society and most of all my best friend.

       Sincerely yours,
       Creighton (Clay) Clingan



                                                           1
Case 3:17-cr-00012-TJC-JBT Document 84-1 Filed 03/25/19 Page 30 of 31 PageID 382
   Case 3:17-cr-00012-TJC-JBT Document 84-1 Filed 03/25/19 Page 31 of 31 PageID 383

Subject:                     David Kampfe


From: Heather Mcconville <heather@alarealtyservices.com>
Date: Match 25, 2019 at 6:20:06 PM EDT
To: Curtis Fallgatter <CSF@fallgatterlaw.com>
Cc: “dfheat@email.com” <dfheat@gmail.com>
Subject: David Kampfe

       Re: United States v. David Kampfe; MDF Case No:3:17-cr42-TJC-]BT

        Deat Judge Corrigan,
       My name is Heather McConville. I am 41 years old. I live in Jacksonville Beach, El. with my husband Joe and
       our 3 kids f11,13,and 15). I along with my husband own Smooth Moves, Inc and I am recently became a
        licensed Realtor. I first met David when my husband and I became engaged about 17 years ago. David is my
       husbands cousin and was was in High school at the time. I remember him coming by our house and picking
       up our dog and taking him for runs. There were times while I was pregnant David would come by and cut our
       lawn for us. David wasn’t one to get in trouble and he kept himself busy and away from the bad crowds. He
       even worked with my husband at our moving company. David was very active in playing sports, he was and
       still is a great athlete. I knew David before his big muscles, much like my boys he was tall and thin. David has
       worked extremely hard to achieve the body he has. He doesn’t take short cuts or the easy way like many
       body builders. He is smart, dedicated, and has a strong mind. It was no surprise to me when he decided to
       become a Personal Trainer. He began training families on the beach. I use to watch him work with different
       people as I would just lay out in the sun on 12th Avenue North. He loaded and unloaded his equipment in his
       truck and moved it from place to place. It wasn’t until after a serious accident in 2010 that I would find myself
       about a year or so later coming to David for help. HIs never failing patience and knowledge has allowed me to
       work in my yard again and perform tasks around my home that I couldn’t do after my accident. There were
       many times I would walk in to the gym in so much pain and he would stretch me so I could move again. He
       had to watch every move I made to ensure no injuries would be effected in a negative way. I have watched
       David grow his own business, from the beach, to a back office, to a warehouse, to currently at The Gym on
       San Pablo where I continue to work out and see him weekly. My boys are also very athletic and there is no
       one I would trust to train them except David. He trains my boys 2 times per week! I hope my boys follow
       Davids example of hard work and commitment and that they will treat their health as David treats his.

      As a woman and a mother I have seen David’s respect for women over the years. He is honest and kind
      hearted. He would never take advantage of anyone. He was even sweet if he broke a girls heart. Watching
      David get married to Kate was so exciting. David would never settle down with just anyone. He waited and
      met Kate his absolute dream girl. David and Kate live just a few blocks from us. They have taken an old beach
      house and completely renovated it over the last year. Another example of how he continues to always took at
      something and make it better! David is now a husband and will one day soon be a father. I can not say
      enough about the man David is and truthfully has always been.

      I appreciate you taking the time to read my letter. At some point in our lives we have all made a mistake. I
      pray that you would show him grace and mercy.

      Thank You,
      Heather McConville
      619 14th Avenue North
      Jacksonville Beach, El. 32250
      (904)945-5496



                                                              1
